DETAILED ACTION
Claims 1-10 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Claim 5 recites “the acoustic structure is formed in a plate shape”, and “the acoustic unit comprises a center hole configured such that sound and air move therethrough, and a side hole configured to discharge air introduced through the center hole”. This has support in the specification at p. 14, lines 9-10, and in Fig. 5. However the center hole [132] and the side hole [134] are shown in the drawings as being part of acoustic structure [130] and not acoustic unit [120].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al., U.S. Patent No. 9,237,394, patented on 1/12/2016 (Seo).
Claim 1, Seo discloses an in-ear earphone (Figs. 3-27) including a drum safety filter (DSF) path [40], the in-ear earphone comprising: an earcap [20]; an acoustic structure [11, 18, 19]; and an acoustic unit [12-17]; wherein the acoustic structure [11, 18, 19] and the acoustic unit [12-17] comprise a DSF path [40] configured to remove eardrum pressure during use of the in-ear earphone by moving air across front and rear sides of the in-ear earphone (col. 5, lines 8-12).

As to Claim 2, Seo remains as applied above to Claim 1. Seo further discloses that the acoustic unit [12-17] comprises the DSF path [40]; and the acoustic structure [11, 18, 19] accommodates the acoustic unit  therein, and at least a part of the acoustic structure [11, 18, 19] is spaced apart from the acoustic unit [12-17] by a predetermined distance [G] or longer such that air moving through the DSF path [40] communicates (the space [G] is the space between the acoustic structure [19] and the acoustic unit [16], the space comprising parts [70, 80] of the DSF path; col. 6, lines 19-26; see Fig. 5).

As to Claim 3, Seo remains as applied above to Claim 1. Seo further discloses that the acoustic structure [11, 18, 19] comprises a center hole [18a] configured such that sound and air pass therethrough and a side hole [18h] configured to discharge air introduced through the center hole [18a] (col. 8, lines 38-43); the acoustic structure [11, 18, 19] accommodates the acoustic unit [12-17], and the acoustic unit [12-17] is spaced apart from the acoustic structure [18] by a predetermined distance [B] or longer in order to form the DSF path [60] which allows air, introduced through the center hole [18a], to be discharged through the side hole (the space [B] is the space between the acoustic structure [18] and the acoustic unit [13], the space comprising part [50] of the DSF path; see Fig. 25); and the acoustic structure [11] is spaced apart from the earcap [20] by a predetermined distance [L] or longer such that air discharged through the side hole [18h] is discharged to the rear side of the in-ear earphone (col. 11, lines 56-60; see Fig. 25).

As to Claim 4, Seo discloses an in-ear earphone (Fig. 23) including a drum safety filter (DSF) path [40], the in-ear earphone comprising: an earcap [20]; an acoustic structure [30]; and an acoustic unit [11-19]; wherein the acoustic structure [30] and the acoustic unit [11-19] comprise a DSF path [40] configured to remove eardrum pressure during use of the in-ear earphone by moving air across front and rear sides of the in-ear earphone (col. 5, lines 8-12).
Seo further discloses that the acoustic structure [30] is formed in a plate shape, and is disposed on one side surface [18] of the acoustic unit [11-19]; and the acoustic structure comprises the DSF path [40], including: a center hole [30a] configured such that sound and air move therethrough; and a discharge path [30g] configured to be connected to the center hole [30a], to be spaced apart from and formed around at least a part of a circumference of the center hole [30a], and to discharge air, introduced through the center hole [30a], through one side surface [32] of the acoustic structure (see Figs. 11 and 23).

Claim 5, Seo discloses an in-ear earphone (Fig. 25) including a drum safety filter (DSF) path [40], the in-ear earphone comprising: an earcap [20]; an acoustic structure [27]; and an acoustic unit [11-19]; wherein the acoustic structure [27] and the acoustic unit [11-19] comprise a DSF path [40] configured to remove eardrum pressure during use of the in-ear earphone by moving air across front and rear sides of the in-ear earphone (col. 5, lines 8-12).
Seo further discloses that the acoustic structure [27] is formed in a plate shape (see Fig. 25), and is disposed on one side surface of the acoustic unit [11-19]; the acoustic unit [11-19] comprises a center hole [18a] configured such that sound and air move therethrough, and a side hole [18h] configured to discharge air introduced through the center hole [18a]; and the acoustic unit [11-19] is spaced apart from the acoustic structure [27] by a predetermined distance [L] or longer in order to form a DSF path [60] configured to allow air, introduced through the center hole [18a], to be discharged through the side hole [18h] (col. 11, lines 56-60; see Fig. 25).

As to Claim 6, Seo discloses an in-ear earphone (Fig. 1) including a drum safety filter (DSF) path, the in-ear earphone comprising: an earcap [20]; an acoustic structure [30]; and an acoustic unit [11-19]; wherein the acoustic structure [30] and the acoustic unit [11-19] comprise a DSF path configured to remove eardrum pressure during use of the in-ear earphone by moving air across front and rear sides of the in-ear earphone (air pressure from the front is released by vents [g] and [h] to the rear; col. 2, lines 10-17; see Fig. 1).
an ear tip [23] configured to be coupled to one side surface of the earcap [20]; wherein a DSF hole [h] is formed in one surface of the earcap [20] on which the ear tip [23] is seated; and wherein a part of the ear tip [23] is spaced apart from the earcap [20] at a location at which the DSF hole [h] is formed such that air flows through the DSF hole [h] (col. 2, lines 10-17; see Fig. 1).

As to Claim 7, Seo discloses an in-ear earphone (Figs. 3 and 13) including a drum safety filter (DSF) path [40], the in-ear earphone comprising: an earcap [20]; an acoustic structure [30]; and an acoustic unit [11-19]; wherein the acoustic structure [30] and the acoustic unit [11-19] comprise a DSF path [40] configured to remove eardrum pressure during use of the in-ear earphone by moving air across front and rear sides of the in-ear earphone (col. 5, lines 8-12).
Seo further discloses that a DSF hole [27g] is formed to pass through an acoustic radiation hole [29g] of the earcap [20] (col. 7, lines 62-64); and the acoustic unit [11-19] is spaced apart from the earcap [20] by a predetermined distance or longer such that air introduced through the DSF hole [29g] is discharged through the rear surface of the in-ear earphone (col. 7, lines 66-67; col. 8, lines 1-3).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi, U.S. Patent No. 2012/0201406, published on 8/9/2012, (Yamaguchi).

As to Claim 1, Yamaguchi discloses an in-ear earphone [100] (Figs. 1 and 7) including a drum safety filter (DSF) path [140, 150], the in-ear earphone comprising: an earcap [110f]; an acoustic structure [110b]; and an acoustic unit [101]; wherein the acoustic structure [110b] and the acoustic unit [101] comprise a DSF path [140, 150] configured to remove eardrum pressure during use of the in-ear earphone [100] by moving air across front and rear sides of the in-ear earphone [100] (para. 0038-0039).

As to Claim 8, Yamaguchi remains as applied above to Claim 1. Yamaguchi further discloses that a DSF hole [150’, 150a’] is formed in an acoustic radiation hole [130] of the earcap [110f]; and one opening [150a’] of the DSF hole [150’, 150a’] is located on the front side of the in-ear earphone [100], and a remaining opening [150’] of the DSF hole [150’, 150a’] is located on a lateral side of the acoustic radiation hole [130] (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., U.S. Patent No. 9,237,394, patented on 1/12/2016 (Seo), in view of Johnson et al., U.S. Patent No. 8,160,284, patented on 8/17/2012 (Johnson).

As to Claim 10, Seo remains as applied above to Claim 1. Seo further discloses an ear tip [23] configured to be coupled to one side surface of the earcap [20] (see Fig. 3). It is noted that Seo does not explicitly disclose that at least a part of a gasket of the ear tip is made of a material which allows air to flow therethrough. However, providing such a material for an ear tip was well known. Johnson teaches a similar ear tip [406] wherein at least a part of a gasket of the ear tip [406] is made of a material [432] which allows air to flow therethrough (the material is a mesh; col. 14, lines 65-67). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the mesh material of Johnson, into the ear tip of Seo, thereby providing the benefit of a debris barrier (Johnson: col. 15, lines 1-3)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Claim 9 recites the unique features of a spiral conduit-shaped groove formed on at least a part of an outer circumferential surface of an acoustic radiation hole of the earcap, and a part of the ear tip is spaced apart from the earcap at a location at which the DSF hole is formed and locations at which both ends of the spiral conduit are formed such that air introduced through the DSF hole is discharged from the in-ear earphone through the spiral conduit. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/RYAN ROBINSON/Examiner, Art Unit 2653